Exhibit 10.26

March 13, 2009

Mr. Charles A. Carroll

c/o Goodman Global, Inc.

5151 San Felipe, Suite 500

Houston, Texas 77056

Dear Chuck:

This letter agreement (the “Agreement”) sets forth the agreed upon changes to
your role with Goodman Global, Inc. (the “Company”) and Chill Holdings, Inc.
(“Holdings”), each a Delaware corporation. Capitalized terms used but not
otherwise defined in this Agreement shall have the meanings ascribed to them in
the employment agreement you entered into with the Company, dated as of
February 13, 2008 (as amended by Amendment No. 1 and Amendment No. 2 thereto,
the “Employment Agreement”)

 

1. Resignation as Chairman of the Board of the Company and of Holdings.

You acknowledge and agree that you are hereby voluntarily resigning from your
position as the Chairman of the Board of Directors of the Company and of
Holdings, effective immediately following the filing of the Company’s Form 10-K
for fiscal year ended December 31, 2008. Following such resignations and subject
to the terms and conditions of your Employment Agreement, the parties hereto
agree and understand that you shall continue to serve as a member of the Board
of Directors of the Company and of Holdings and as a non-executive employee of
the Company.

 

2. Option Agreements.

On February 13, 2008, you were granted two options to purchase shares of common
stock of Holdings, one of which was to purchase 161,638 shares (the “Applicable
Option”). The parties hereto agree to amend the vesting schedule set forth on
your stock option grant of the Applicable Option to read as follows:

“Vesting Schedule: Subject to the Optionholder’s Continuous Service on the
Board, 25% of the Shares shall vest on the first anniversary of the Vesting
Commencement Date and a further 25% shall vest on each of the next three
(3) anniversaries thereafter; any Shares unvested at the time that the
Optionholder ceases to serve on the Board shall immediately terminate; provided
further, that in the event of the consummation of a Change in Control, the
Option shall, to the extent not then vested and not previously cancelled or
terminated, subject to Optionholder’s Continuous Service on the Board through
such Change in Control, accelerate and immediately become fully vested and
exercisable immediately prior to the effective date of a Change in Control.”

All other provisions of the Employment Agreement and the Applicable Option shall
remain unchanged and are hereby ratified by you and, as applicable, the Company
and Holdings. For the avoidance of doubt, the terms of the other option granted
to you on February 13, 2008 shall remain unchanged in all respects.



--------------------------------------------------------------------------------

This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto where
upon the same instrument.

 

Very truly yours, Goodman Global, Inc. By:   /s/ Ben D. Campbell Name:   Ben D.
Campbell Its:   Executive Vice President, Secretary and General Counsel Chill
Holdings, Inc. By:   /s/ Ben D. Campbell Name:   Ben D. Campbell Its:  
Executive Vice President, Secretary and General Counsel

 

Acknowledged and Agreed: /s/ Charles A. Carroll Charles A. Carroll

Date: March 13, 2009

 

-2-